Citation Nr: 1400750	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  13-14 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for claimed mild cutaneous neuropathy of the left index finger.



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1986 to December 1991, and from November 1997 to November 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2011 by the RO.

A review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board notes that in a February 2012 rating decision, the RO denied service connection for left ear hearing loss and granted service connection for right ear hearing loss.  The Veteran submitted a Notice of Disagreement (NOD) with that decision, and the RO issued a Statement of the Case (SOC) in August 2013; however, the Veteran has not filed a timely Substantive Appeal (VA Form 9) and the RO has not certified the issues as being on appeal.  

As such, these matters are not currently before the Board for appellate consideration.



FINDING OF FACT

The currently demonstrated mild cutaneous neuropathy of the left index finger is shown as likely as not to have had its clinical onset during the Veteran's period of active service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, her disability manifested by mild cutaneous neuropathy of the left index finger is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant service connection.


Law and Regulation

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  


Factual Background

A December 1986 service treatment record reveals treatment for paronychia of the left index finger.  The record indicates an infection was treated by lancing the finger and draining pus.  The Veteran did not report continued complaints referable to the left index finger.  Evaluation of the upper extremities was normal upon the separation examination in December 1991.

The Veteran was afforded a VA examination in January 2011.  The Veteran described a history of left finger numbness since the in-service injury.  The examiner reviewed the claims file and performed a physical evaluation.  The X-ray studies of the left had revealed no significant degenerative joint disease, fracture, erosion or destructive change.  

The examiner diagnosed mild cutaneous neuropathy of the left index finger and opined that it was less likely than not that the Veteran's left index finger condition was caused by her service.  He noted that the Veteran did not report the finger at separation and the in-service lancing was not deep enough to cause nerve damage.  He also stated that the diagnosed condition had an unknown etiology.

In October 2011, the Veteran's private physician diagnosed post-traumatic residual distortion and degenerative joint disease of the left index finger concomitant with neurological sensory deficit.  The physician opined that it was more likely than not that the disability was directly and causally related to the Veteran's service.


Analysis

The Board finds that that the Veteran has an in-service left finger injury, and that she currently has a left finger disability.  The remaining question is whether there is a credible nexus between the current disability and the inservice injury.

However, this is not the case of a chronic disability noted in served that has continued to the present.  Arthritis was not diagnosed during service or during the one year presumption period following her discharge.

Although the Veteran was diagnosed with arthritis of the left index finger by her private physician in October 2011, the record from this physician does not indicate that X-ray studies were performed to confirm the diagnosis.  Furthermore, X-ray studies from the January 2011 VA examination dated subsequently are negative for indications of arthritis.  Thus, continuity of symptomatology is not a basis the Board can rely on to grant service connection.

Although this October 2011 private physician statement appears competent, part of this statement is inconsistent with the objective clinical evidence of record, i.e., the negative X-ray studies, which do not confirm a diagnosis of arthritis.

The Board also notes that although the January 2011 VA examiner indicated that the in-service lancing was not deep enough to cause nerve damage, the examiner could not provide an etiology for the Veteran's disability.

Thus, the Board determines that the two opinions are of approximate equal weight.

Finally, the Board observes that the Veteran is competent to describe her history of left finger symptomatology, including numbness and burning, aches, and itching associated with cold weather.  

Moreover, there is nothing in the record to contradict the Veteran's competent reports.  Indeed, both medical opinions of record find the Veteran's reports to be credible, and the only negative evidence against the claim does not provide an etiology for the Veteran's claimed disability.

Accordingly, on this record, the Board finds the evidence to be in relative equipoise in showing that the Veteran's left finger neuropathy as likely as not is due to the injury that she sustained during her period of service.

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.

ORDER

Service connection for mild cutaneous neuropathy of the left index finger is granted.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals


Department of Veterans Affairs


